EXHIBIT SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT FOR PATRICK T. ORTIZ Effective as of March14, 2000, Public Service Company of New Mexico (“PNM”) and PatrickT. Ortiz (the “Employee”) entered into the Supplemental Employee Retirement Agreement for PatrickT. Ortiz (the “Agreement”).Effective as of approximately December31, 2001, PNM Resources, Inc. (“PNM Resources” or “Company”) became the corporate parent of PNM.Employee became employed by PNM Resources on or about December31, 2001.Effective January1, 2005, Employee became employed by PNMR Services Company (“Services”), which also is a subsidiary of PNM Resources. Pursuant to Section15 of the Agreement, PNM Resources succeeded to PNM’s obligations under the Agreement.PNM Resources and Services also assumed the obligations to pay any benefits accruing to Employee during periods while Employee was employed by PNM Resources or Services and PNM Resources assumed all of the administrative responsibilities imposed upon the “Company” pursuant to this Agreement. By the adoption of this Agreement, PNM, PNM Resources, Services and Employee amend and restate the Agreement in its entirety.The purposes of this amendment and restatement are to clarify certain provisions of the Agreement, coordinate this Agreement with recent changes in various benefit plans sponsored by Company and to comply with the requirements of Section409A of the Internal Revenue Code of 1986 (the “Code”) or an exception thereto.Section409A became applicable to the Agreement as of January1, 2005.From January1, 2005 through the Effective Date, this Agreement has been and shall be operated in good faith compliance with Section409A or an exception thereto.This amended and restated Agreement is effective as of January1, 2009 (the “Effective Date”). 1.
